Citation Nr: 0105883	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971.

An October 1971 RO rating decision denied service connection 
for residuals of a back injury.  The veteran was notified of 
this determination in November 1971 and he did not appeal.

In 1999, the veteran submitted an application to reopen the 
claim for service connection for residuals of a low back 
injury.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 1999 RO rating decision that 
determined no new and material evidence had been submitted to 
reopen the claim for service connection for residuals of a 
low back injury.



FINDINGS OF FACT

1.  By an unappealed October 1971 RO rating decision, service 
connection for residuals of a back injury was denied.

2.  Evidence received subsequent to the October 1971 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a low back injury.


CONCLUSIONS OF LAW

1.  The unappealed October 1971 RO rating decision, denying 
service connection for residuals of a back injury, is final.  
38 U.S.C.A. § 7105, previously 4005 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a low back 
injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

The October 1971 RO rating decision denied service connection 
for residuals of a back injury.  The veteran was notified of 
the decision and he did not appeal.  An unappealed decision 
is final with the exception that a claimant may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105, previously 4005 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed October 1971 RO rating 
decision, denying service connection for residuals of a back 
injury, to permit reopening of the claim.  38 C.F.R. 3.156(a) 
(2000); Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows the presence of a low back condition 
and that it is causally related to an incident of service).  
A determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the October 1971 RO 
rating decision consisted of statements from the veteran to 
the effect that he had injured his back in service and 
service medical records showing that he had been treated for 
back problems in service.  It was determined that the 
evidence did not show the presence of a chronic back 
disorder.

Since the October 1971 RO rating decision, various evidence 
has been submitted, including VA and private medical reports 
that show the presence of a chronic low back disability, 
including lumbar spinal stenosis.  The report of the 
veteran's VA medical examination in October 1998 also 
contains an opinion indicating that the veteran has 
lumbosacral spine arthritis probably related to injury in 
service.  The evidence now clearly shows that the veteran has 
the claimed disorder and indicates that it may be related to 
an incident of service.  This evidence by itself contributes 
a more complete picture to the veteran's claim and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a low back injury.  Hodge, 155 F. 3d 1356.  
While the opinion in the report of the October 1998 VA 
medical examination may or may not be supported by the 
overall evidence of record, it is presumed credible for the 
purpose of determining whether the evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board finds that new and material evidence has been submitted 
to reopen the claim for service connection for residuals of a 
low back injury.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of a low back injury is granted.



REMAND

Since the Board has held that the claim for service 
connection for residuals of a low back injury is reopened, 
the entire evidentiary record must be considered.  
Consequently, the case is remanded to the RO for 
consideration of the issue of entitlement to service 
connection for residuals of a low back injury prior to 
appellate consideration of this issue in order to ensure due 
process to the veteran, pursuant to the holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claim for service connection for 
residuals of a low back disorder.  

The veteran should be given the opportunity to submit any 
additional evidence with regard to his claim for service 
connection for residuals of a low back injury.  Additionally, 
he should be advised that an attempt to obtain records from 
Dr. Menez in November 1999 was unsuccessful, and he should be 
given the opportunity to obtain and submit these records.

In his substantive appeal, the veteran did not answer the 
question requesting whether he wanted to testify at a 
personal hearing.  His desire for such a hearing should be 
clarified.

A private medical report of the veteran's examination in July 
1992 contains an opinion indicating a possible link between 
the veteran's low back condition and a right knee injury that 
occurred in 1991.  Under the circumstances in this case, the 
VA duty to assist the veteran in the development of facts 
pertinent to his claim includes providing him with an 
examination to determine the nature and extent of any current 
low back disability and to obtain an opinion as to whether 
any current low back disability is in any way related to his 
low back problems in service.  Horowitz v. Brown, 5 Vet. App. 
217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for low back problems since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The veteran should be advised of the 
unsuccessful attempt to obtain records 
from Dr. Menez and given the opportunity 
to obtain and submit any records of his 
treatment by this physician.

3.  The veteran's desire for a personal 
hearing should be clarified.

4.  The veteran should be scheduled for a 
VA compensation examination to determine 
the nature and extent of any low back 
disabilities, and to obtain an opinion as 
to whether or not any low back disorder 
found is related to an incident of 
service.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
give a fully reasoned opinion as to 
whether it is at least as likely as not 
that any current low back disorder found 
is related to an incident of service.  
The examiner should support the opinions 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought on appeal is 
denied, the veteran and the representative 
should be provided with an appropriate 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals



 



